IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 526 MAL 2015
                                           :
                     Respondent            :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Memorandum and
             v.                            :   Order of the Superior Court at No.
                                           :   1897 MDA 2014 entered on June 8,
                                           :   2015, affirming the Order Dated of
CARLOS GENE MOOSE, JR.,                    :   the York County Court of Common
                                           :   Pleas at No. CP-67-CR-0000798-
                     Petitioner            :   1988 entered on October 17, 2014


                                     ORDER


PER CURIAM                                          DECIDED: February 23, 2018

      AND NOW, this 23rd day of February, 2018, the Petition for Allowance of Appeal

is GRANTED.       The order of the Superior Court is VACATED, and the matter is

REMANDED to the Superior Court for consideration in light of Commonwealth v. Muniz,
164 A.3d 1189 (Pa. 2017).